DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 12/15/2021, 07/05/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-7, 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al., US 2011/0044015 A1.

Claim 1. KOIDE, discloses a chip package, comprising: 
-a package substrate (item 100, fig. 1); 
-a semiconductor substrate (item 20) provided on the package substrate, the semiconductor substrate comprising: 
-a first group of pins (item 22a filled with metal, left side of item 20, fig. 1, [0021]) and a second group of pins (item 22a right side of item 20) arranged on the semiconductor substrate; 
-a connecting layer (item 26a, fig. 1) located between the first group of pins and the second group of pins, 
-wherein the connecting layer has a plurality of connecting channels (e.g. the distance between the chips), and the first group of pins and the second group of pins are connected through the plurality of connecting channels (as seen in the structure of fig. 1); 
-and a first chip (item 30A) and a second chip (item 30B) provided on the semiconductor substrate, wherein the first chip has a third group of pins (item 26b filled with metal, left side of item 20) the second chip has a fourth group of pins (item 26b, right side of item 20), and the third group of pins are connected to the first group of pins respectively, and the fourth group of pins are connected to the second group of pins respectively (as seen in the structure of fig. 1).

Claim 2. Kiode discloses the chip package according to claim 1, wherein the third group of pins are connected to the first group of pins respectively through a plurality of first metal balls, and the fourth group of pins are connected to the second group of pins through respectively a plurality of second metal balls. This limitation would read through [0025] wherein is disclosed that …..the first pads 32a are connected to the wiring pattern 26a through solder bumps 140 as depicted in FIG. 1.

Claim 4. Kiode discloses the chip package according to claim 1, wherein the semiconductor substrate is made of silicon (as [0019] indicates that item is made of silicon).
 
Claim 5. Kiode discloses the chip package according to claim 1, further comprising: a heat dissipating layer (item 50, fig. 1, [0019]) covering the first chip and the second chip.

Claim 6. Kiode discloses the 6. The chip package according to claim 5, wherein the heat dissipating layer is made of thermal glue (as [0006] discloses that an adhesive layer configured to bond the base substrate to the wiring board while maintaining an electrical connection between the base substrate and the wiring board).

Claim 7. Kiode discloses the chip package according to claim 1, wherein the semiconductor substrate is formed through chip process, and the plurality of connecting channels are formed through wiring process. This limitation would read through [0025] wherein is disclosed that the connection state between LSI chips, the LSI chip 30A is connected to the LSI chips 30B and 30C through the wiring pattern 26a. Similarly, the LSI chip 30C is connected to the LSI chips 30A and 30D through the wiring pattern 26a.
 
Claim 9. Kiode discloses the chip package according to claim 1, wherein the package substrate is a ceramic substrate (as [0031] discloses that item 150 is made of ceramic). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.     Claim(s) 8, 10, 11, 13-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al., US 2011/0044015 A1 from IDS, and in view of Kinner et al., US 9653428 B1.                                         

Claim 10. Kiode discloses an electronic device comprising:
- a chip package (such as the one in fig, 1), comprises: 
-a package substrate (item 100, fig, 1); 
-a semiconductor substrate (item 20) provided on the package substrate, the semiconductor substrate comprising: 
-a first group of pins (item 22a filled with metal, left side of item 20, fig. 1, [0021]) and a second group of pins (item 22a right side of item 20) arranged on the semiconductor substrate; 
-a connecting layer (item 26a, fig. 1) located between the first group of pins and the second group of pins, 
-wherein the connecting layer has a plurality of connecting channels (e.g. the distance between the chips), and the first group of pins and the second group of pins are connected through the plurality of connecting channels (as seen in the structure of fig. 1);
-and a first chip (item 30A) and a second chip (item 30B) provided on the semiconductor substrate, wherein the first chip has a third group of pins (item 26b filled with metal, left side of item 20) the second chip has a fourth group of pins (item 26b, right side of item 20), and the third group of pins are connected to the first group of pins respectively, and the fourth group of pins are connected to the second group of pins respectively (as seen in the structure of fig. 1).
Koide appears to not disclose “a housing; and a chip package provided inside a space enclosed by the housing”.
	
However, in the structure of fig. 2G of Hiner et al., col. 13, ln 36+, disclose an encapsulant 231 is formed that covers various portions of the functional die 211 and 212, the thin connect die 216b, and the carrier 221 (or adhesive layer 222). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chip package of Kiode et al., with the feature as taught by Hiner, using the encapsulant from the structure in FIG. 2G of Hinner et al., to protect the integrity of semiconductor device.

Claim 11. Kiode discloses the chip package according to claim 1, wherein the third group of pins are connected to the first group of pins respectively through a plurality of first metal balls, and the fourth group of pins are connected to the second group of pins through respectively a plurality of second metal balls. This limitation would read through [0025] wherein is disclosed that …..the first pads 32a are connected to the wiring pattern 26a through solder bumps 140 as depicted in FIG. 1.
 
Claim 13. Kiode discloses the chip package according to claim 10, wherein the semiconductor substrate is made of silicon (as [0019] indicates that item is made of silicon).
 
Claim 14. Kiode discloses the chip package according to claim 10, further comprising: a heat dissipating layer (item 50, fig. 1, [0019]) covering the first chip and the second chip.

Claim 15. Kiode discloses the chip package according to claim 14, wherein the heat dissipating layer is made of thermal glue (as [0006] discloses that an adhesive layer configured to bond the base substrate to the wiring board while maintaining an electrical connection between the base substrate and the wiring board).

Claim 16. Kiode discloses the chip package according to claim 10, wherein the semiconductor substrate is formed through chip process, and the plurality of connecting channels are formed through wiring process. This limitation would read through [0025] wherein is disclosed that the connection state between LSI chips, the LSI chip 30A is connected to the LSI chips 30B and 30C through the wiring pattern 26a. Similarly, the LSI chip 30C is connected to the LSI chips 30A and 30D through the wiring pattern 26a.
 
Claims 8 and 17. Kiode discloses the electronic device according to claim 10. 
Koide appears to not disclose “further, a package housing covering the package substrate; and filling medium filled in the package housing”.
	
However, in the structure of fig. 2G of Hiner et al., col. 13, ln 36+, disclose an encapsulant 231 is formed that covers various portions of the functional die 211 and 212, the thin connect die 216b, and the carrier 221 (or adhesive layer 222). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chip package of Kiode et al., with the feature as taught by Hiner, using the encapsulant from the structure in FIG. 2G of Hinner et al., to protect the integrity of semiconductor device.

Claim 18. Kiode discloses the chip package according to claim 10, wherein the package substrate is a ceramic substrate (as [0031] discloses that item 150 is made of ceramic). 

Allowable Subject Matter
7.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claims 3 and 12 contain allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the plurality of first metal balls and the plurality of second metal balls are made of stannum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899